Citation Nr: 0122989	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-13 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from June 1942 to 
December 1945.  The present appeal arises out of a December 
1999 rating action denying the benefit sought on appeal.


FINDINGS OF FACT

1.  In June 2000, the veteran perfected an appeal to the 
Board of Veterans' Appeals (Board) regarding entitlement to 
TDIU benefits.  

2.  In August 2001, the Board received notification that the 
veteran died in February 2001.   


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2000, the veteran perfected an appeal concerning his 
entitlement to TDIU benefits, which the Board denied in a May 
2001 decision.  That decision was vacated in a decision 
issued concurrent with the present one.  Since the Board's 
earlier decision was vacated, the Board must now again 
address this case.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet.App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  In August 
2001, the Board received a copy of a Death Certificate 
reflecting that the veteran in this case died in February 
2001.  Therefore, this appeal on the merits has become moot 
by virtue of the death of the veteran and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
Supp. 2001); 38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. § 
20.1106 (2000).


ORDER

The appeal for a total disability rating based on individual 
unemployability due to service connected disability is 
dismissed.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

